UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-193618 PEEKAY BOUTIQUES, INC. (Exact name of registrant as specified in its charter) Nevada 46-4007972 (State or other jurisdictionof incorporationor organization) (I.R.S. EmployerIdentification No.) 901 West Main Street, Suite A, Auburn, WA98001 (Address of principal executive offices, Zip Code) 1-800-447-2993 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 13, 2015 is as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value 3,582,470 Peekay Boutiques, Inc. Quarterly Report on Form 10-Q Period Ended June 30, 2015 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PEEKAY BOUTIQUES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 5 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2015 and 2014 6 Notes to Unaudited Consolidated Financial Statements 7 3 PEEKAY BOUTIQUES, INC. CONSOLIDATED BALANCE SHEETS June 30,2015 December 31,2014 ASSETS (Unaudited) Current assets Cash and cash equivalents $ 530,314 $ 1,126,887 Accounts receivable 165,768 141,000 Inventory, net of allowances 4,446,883 4,939,998 Prepaid expenses and other 844,589 635,717 Total current assets 5,987,554 6,843,602 Property and equipment, net 1,812,614 1,912,728 Goodwill and intangible assets, net 40,765,207 40,825,147 Finance costs, net 1,047,528 2,323,714 Deposits and other 526,538 527,975 TOTAL ASSETS $ 50,139,441 $ 52,433,166 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 1,729,667 $ 1,762,014 Accrued expenses 2,528,574 3,059,895 Customer deposits 484,138 396,541 Short-term debt, net of original issue discount 38,109,859 38,012,580 Total current liabilities 42,852,238 43,231,030 Long-term debt, net of original issue discount 12,700,000 12,700,000 Deferred tax liabilities, net and other 2,893,621 2,543,583 TOTAL LIABILITIES 58,445,859 58,474,613 STOCKHOLDERS’ EQUITY Common stock, $0.0001 par value, 30,000,000shares authorized, 3,582,470 sharesissued and outstanding 358 358 Preferred stock, $0.0001 par value, 10,000,000shares authorized, no shares outstanding - - Additional paid-in capital 725,541 717,348 Retained earnings (deficit) (9,032,317 ) (6,759,153 ) TOTAL EQUITY (8,306,418 ) (6,041,447 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 50,139,441 $ 52,433,166 (1) Combined/Consolidated Balance Sheets of Peekay Boutiques, Inc. (fka Dico, Inc.) and Christals Acquisition, LLC and Subsidiaries at December 31, 2014 The accompanying condensed notes, together with the Notes to Consolidated Financial Statements contained in Form 10-K and 8-K/A for the fiscal year ended December 31, 2014, are an integral part of these financial statements. 4 PEEKAY BOUTIQUES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30,2015 June 30,2014 (1) June 30,2015 June 30,2014 (1) REVENUE $ 9,497,793 $ 8,925,488 $ 21,202,636 $ 20,029,551 Cost of goods sold 3,486,207 2,996,250 7,594,381 6,834,088 GROSS PROFIT 6,011,586 5,929,238 13,608,255 13,195,463 OPERATING EXPENSES Selling, general and administrative expenses 5,356,301 5,092,621 10,992,986 10,349,092 Depreciation and amortization 779,300 517,045 1,546,476 978,806 OPERATING INCOME (LOSS) (124,015 ) 319,572 1,068,793 1,867,565 OTHER INCOME (EXPENSE) Other income (expense) 1,958 7,592 (3,660 ) 23,937 Interest income (expense) (1,664,835 ) (1,653,285 ) (3,298,617 ) (3,272,957 ) Total other income (expense) (1,662,877 ) (1,660,877 ) (3,294,957 ) (3,296,894 ) INCOME TAX EXPENSE - - 47,000 569 NET LOSS $ (1,786,892 ) $ (1,341,305 ) $ (2,273,164 ) $ (1,429,898 ) LOSS PER SHARE (BASIC AND DILUTED): Loss per share attributable to common shareholders $ (0.50 ) $ (0.37 ) $ (0.63 ) $ (0.40 ) Weighted average shares outstanding during period 3,582,470 3,577,470 3,582,470 3,577,470 (1) Combined/Consolidated Statements of Operations of Peekay Boutiques, Inc. (fka Dico, Inc.) and Christals Acquisition, LLC and Subsidiaries for the Three and Six Months Ended June 30, 2014 The accompanying condensed notes, together with the Notes to Consolidated Financial Statements contained in Form 10-K and 8-K/A for the fiscal year ended December 31, 2014, are an integral part of these financial statements. 5 PEEKAY BOUTIQUES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30,2015 June 30,2014 (1) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,273,164 ) $ (1,429,898 ) Adjustments to reconcile net loss to net cash flowsfrom operating activities: Depreciation and amortization 1,546,476 978,806 Changes in operating assets and liabilities Net change in accounts receivable (24,768 ) 4,395 Net change in inventory 493,115 266,300 Net change in prepaid and other assets (207,435 ) (242,573 ) Net change in accounts payable & accrued liabilities (126,033 ) (470,545 ) Net cash flow (used in) operating activities (591,809 ) (893,515 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions - (23,982 ) Purchase equipment (110,236 ) (504,721 ) Net cash flow (used in) investing activities (110,236 ) (528,703 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable 97,279 126,080 Shareholder contributions (distributions) 8,193 - Net cash flow provided by financing activities 105,472 126,080 NET INCREASE (DECREASE) IN CASH (596,573 ) (1,296,138 ) Cash and cash equivalents, beginning of period 1,126,887 3,308,498 Cash and cash equivalents, end of period $ 530,314 $ 2,012,360 (1) Combined/Consolidated Statements of Cash Flows of Peekay Boutiques, Inc. (fka Dico, Inc.) and Christals Acquisition, LLC and Subsidiaries at June 30, 2014 The accompanying condensed notes, together with the Notes to Consolidated Financial Statements contained in Form 10-K and 8-K/A for the fiscal year ended December 31, 2014, are an integral part of these financial statements. 6 PEEKAY BOUTIQUES, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business At the close of business on December 31, 2014, Christals Acquisition, LLC and its members entered into a securities exchange agreement (“Exchange Agreement”) with DICO, Inc. a Nevada corporation, pursuant to which DICO acquired 100% of the issued and outstanding equity capital of Christals Acquisition. Immediately following the closing of the exchange transaction and the related transactions described above, the former members of Christals Acquisition and certain equity owners of such members who immediately received distributions of such securities, became the owners of 3,577,470 shares of our common stock, constituting 99.9% of DICO’s issued and outstanding common stock as of such closing. For accounting purposes, the exchange transaction with Christals Acquisition was treated as a reverse acquisition, with Christals Acquisition as the acquirer and DICO, Inc. as the acquired party. In January 2015, DICO, Inc. changed its name to Peekay Boutiques, Inc. Christals Acquisition, LLC, a Delaware limited liability company, was formed in January 2012 to acquire existing limited liability companies operating retail stores in the sexual health and wellness category. The financial statements of Christals Acquisition, LLC and Subsidiaries (“the Company”) include the following fully owned subsidiaries: Peekay Acquisition, LLC, Peekay SPA, LLC; ZJ Gift F-2, LLC, ZJ Gift F-3, LLC, ZJ Gifts F-4, LLC, ZJ Gifts F-5, LLC, ZJ Gifts F-6, LLC, ZJ Gifts I-1, LLC, ZJ Gifts M-1, LLC, ZJ Gifts M-2, LLC, and ZJ Gifts M- 3, LLC, which operate stores in Iowa, Texas and Tennessee under the Christals brand; and Peekay, Inc., ConRev, Inc., Condom Revolution, Inc. and Charter Smith Sanhueza Retail, Inc., which operate stores in Washington, Oregon and California under the Lovers, ConRev and A Touch of Romance brands. Basis of Presentation - Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. During 2013 and 2014, the Company incurred net losses of $2,577,263 and $4,150,367, respectively, largely as a result of interest expense on its outstanding debt of $6.6 million annually, which exceeds the operating profits generated through the operations of its business. Approximately $38.2 million in senior secured debt matures on December 31, 2015, and the Company does not have the resourced necessary to pay this debt as it comes due. The ability of the Company to continue its operations and execute its business plan is dependent on its ability to refinance this debt and/or to raise sufficient capital to pay this debt and other obligations as they come due (or are extended through a refinancing) and to provide sufficient capital to operate its business as contemplated. Management is in the process of exploring refinancing options, and raising additional equity capital through either private, public market or PIPE transactions. These factors, amount others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Information regarding the Company’s significant accounting policies is contained in Note 2, “Summary of significant accounting policies,” to the financial statements in the Company’s Annual Report on Form 10-K and 8-K/A for the year ended December 31, 2014. Presented below in this and the following notes is supplemental information that should be read in conjunction with “Notes to Financial Statements” in the Annual Report. 7 Basis of Presentation The accompanying unaudited consolidated financial statements and related notes have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) and the rules and regulations of the Securities and Exchange Commission (“SEC”), for interim financial information and include the accounts of the Christals Acquisition, LLC and its subsidiaries. All significant inter-company accounts and transactions have been eliminated in consolidation. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments, which are of a normal recurring nature, necessary to fairly state the financial position and results of operations and cash flows for the interim periods presented. The Company’s business is subject to seasonal fluctuation. Significant portions of the Company’s net revenue and operating income are realized during the first and fourth quarters of the fiscal year, corresponding to the Valentine Day and Holiday shopping seasons, respectively. The results of thesix months ended June 30, 2015 are not necessarily indicative of the results to be expected for the fiscal year ending December 31, 2015, or for any other future interim period or for any future year. These interim consolidated financial statements and the related notes should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K and 8-K/A for the year ended December 31, 2014. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The Company’s most significant areas of estimation and assumption are: · determination of the appropriate amount and timing of markdowns to clear unproductive or slow-moving retail inventory and overall inventory obsolescence; · estimation of future cash flows used to assess the recoverability of long-lived assets, Fiscal Quarters and Year End The Company has adopted a fiscal year end of December 31st, and its quarters end on March 31st, June 30th, September 30th and December 31st. Recent Accounting Pronouncements and Accounting Changes In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers, (“ASU 2014-09”), which will supersede Accounting Standards Codification (“ASC”) Topic 605, Revenue Recognition. The new revenue recognition standard provides a five-step analysis of transactions to determine when and how revenue is recognized. The core principle is that the Company must recognize revenue when it transfers goods or services to customers in an amount that reflects the consideration to which the Company expects to be entitled in exchange for those goods or services. This standard is effective beginning in fiscal year 2017 and allows for either full retrospective or modified retrospective adoption. The Company has not yet selected a transition method nor determined the effect of the new standard on its financial statements. The Company made no accounting changes during thesix months ended June 30, 2015. 8 NOTE 3 - NOTES PAYABLE Financing Agreement On December 31, 2012, Christals Acquisition, LLC, a Delaware limited liability company (the "Parent"), Peekay Acquisition, LLC, a Delaware limited liability company ("Peekay Acquisition”), the subsidiaries of Peekay Acquisition listed as “Borrowers”, entered into a financing agreement with Cortland Capital Marketing Services, LLC, collateral agent for the lenders. The Lenders issued a term loan to the Borrowers initially in the aggregate principal amount of $38,215,939, consisting of a tranche A term loan for the principal amount of $27,000,000 which expires on December 27, 2015, and bears interest at a rate of 12% per annum, and a tranche B term loan for the principal amount of $11,215,930 which expires on December 27, 2015, and bears interest at a rate of 15% per annum. The proceeds of the loans shall be used by Peekay Acquisition to make a loan to the Parent, which will use proceeds to repay certain existing indebtedness, and to finance a portion of the purchase price payable by Peekay SPA, LLC for the purchase of the issued and outstanding shares of stock of Peekay, Inc. and ConRev, Inc., each a Washington corporation (the “Acquisition Peekay”), and by the Borrowers to fund working capital of Peekay Acquisition and its subsidiaries and to pay fees and expenses related to this Agreement and the Acquisition Peekay. The Borrowers agree to pay the following fees associated with the loans: · An Underwriting fee on the Term A loan equal to 2% of the total loan, and 3% on the total Term B loan. · An administrative fee of .24% of the average amount of the aggregate amount of the principal balance of the loans outstanding paid each quarter. · Borrowers shall pay to the Term A Agent, quarterly in arrears on the last day of each calendar quarter and on the date the Obligations are paid in full, an administrative fee, which shall be equal to $15,000 (or a pro rata portion of such amount, in the case of the final payment of such fee). The loans are covered by the following covenants: · Certain reporting requirements · Maintain a Key Man life insurance policy for $2,000,000. · Restriction on amount of capital assets that can be purchased during the year · Restrictions of paying dividends or other distributions · Meeting certain financial covenants including an adjusted EBITDA leverage ratio and minimum liquidity requirement The loans are guaranteed by Christals Acquisition, LLC and all its subsidiaries. During the year ended December 31, 2014, the Company obtained three covenant waivers through Amendments to the Financing Agreements dated March 31, 2014, September 30, 2014 and December 31, 2014, which cover covenant requirements through April 30, 2015. The Company agreed to pay waiver fees totaling $955,398. A total of $191,080 in fees was paid in cash during 2014. During the first quarter of 2015, $573,239 and $95,540 was paid to the lenders on February 20, 2015 and March 31, 2015, respectively. The remaining $95,540 is due at maturity. On June 30, 2015, the Company entered into the Fourth Amendment to its Financing Agreement. Pursuant to the Fourth Amendment, the lenders consented to, and waived any event of default relating to noncompliance with, the Financial Covenants, through September 30, 2015, subject to the following provisions: (1) if any of our or other borrowers’ or guarantors’ Obligations (as defined in the Financing Agreement) remain outstanding as of November 15, 2015, then we and they must satisfy ○ the original leverage ratio requirement under the Financing Agreement for the period of four fiscal quarters ending September 30, 2015 as set forth in Section 7.03(a) of the Financing Agreement, and ○ the liquidity test at the end of the fiscal quarter ending September 30, 2015 as set forth in Section 7.03(b) of the Financing Agreement; and 9 (2) we and the other borrowers and guarantors may not make certain Permitted Management Fee (as defined in the Financing Agreement) payments until the Financial Covenants have been satisfied and all Obligations of our Company and the other borrowers and guarantors and Commitments (as defined in the Financing Agreement) have been satisfied or terminated, but such Permitted Management Fees shall continue to accrue; and (3) we agreed to pay to the Administrative Agent (as defined in the Financing Agreement) an exit fee (the “Exit Fee”), for the account of each consenting lender, in an amount equal to the sum of 0.25% of the aggregate principal amount of the outstanding loans of such consenting lender, calculated on each of (i) the 15th day of July 2015 and the 15th day of each calendar month thereafter (if any Obligations remain outstanding on such day), and (ii) the last day of July and the last day of each calendar month thereafter (if any Obligations remain outstanding on such day). The Exit Fee is nonrefundable and deemed fully earned as of the 15th day and last day of each calendar month for the Exit Fee that accrues on such day and until paid shall constitute “Obligations” that are secured by “Collateral” (as defined in the Financing Agreement). The Exit Fee is due on the earlier to occur of (A) the Final Maturity Date (as defined in the Financing Agreement) and (B) the date which all of the other Obligations are repaid or required to be repaid in full in cash. These waivers cover covenant requirements through June 30, 2015. We do not expect to be able to repay or otherwise satisfy or terminate all of our obligations and comply with the Financial Covenants as of November 15, 2015. We are therefore seeking to refinance the debt underlying the Financing Agreement, as amended, before this date. If we determine that we will be unable to refinance the debt by such date, we will seek to obtain additional waivers under the Financing Agreement, as amended. NOTE 4 - FAIR VALUE MEASUREMENTS The carrying value of cash and equivalents, deposit held in escrow and accounts payable approximates their estimated fair values due to the short maturities of these instruments. Fair value is measured using inputs from the three levels of the fair value hierarchy, which are described as follows: · Level 1 - observable inputs such as quoted prices for identical instruments in active markets. · Level 2 - inputs other than quoted prices in active markets that are observable either directly or indirectly through corroboration with observable market data. · Level 3 - unobservable inputs in which there is little or no market data, which would require the Company to develop its own assumptions. NOTE5 - SUBSEQUENT EVENTS On May 5, 2015, the Company filed a registration statement on Form S-1 with the U.S. Securities and Exchange Commission to raise $50 million from the sale of the Company’s common stock. The Company intends to use the proceeds from the offering to pay down debt, and for general corporate purposes. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Special Note Regarding Forward Looking Statements In addition to historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We use words such as “believe,” “expect,” “anticipate,” “project,” “target,” “plan,” “optimistic,” “intend,” “aim,” “will” or similar expressions which are intended to identify forward-looking statements. Such statements include, among others, those concerning market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, including those identified in Item 1A “Risk Factors” included in Exhibit 99.1 to our Current Report on Form 8-K/A filed April 23, 2015, as well as assumptions, which, if they were to ever materialize or prove incorrect, could cause the results of our company to differ materially from those expressed or implied by such forward-looking statements. Readers are urged to carefully review and consider the various disclosures made by us in this report and our other filings with the SEC. These reports attempt to advise interested parties of the risks and factors that may affect our business, financial condition and results of operations and prospects. The forward-looking statements made in this report speak only as of the date hereof and we disclaim any obligation, except as required by law, to provide updates, revisions or amendments to any forward-looking statements to reflect changes in our expectations or future events. Use of Terms Except as otherwise indicated by the context and for the purposes of this report only, references in this report to: · “we,” “us,” “our,” “our company,” or the “Company” are to the combined business of Peekay Boutiques, Inc. (formerly Dico, Inc.) and its consolidated subsidiaries, Christals Acquisition, Peekay Acquisition, Peekay SPA, Peekay, Conrev, Condom Revolution, Charter Smith and the Christals Stores; · “Christals Acquisition” are to Christals Acquisition, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Peekay Boutiques, Inc. · “Peekay Acquisition” are to Peekay Acquisition, LLC, a Delaware limited liability company and wholly-owned subsidiary of Christals Acquisition; · “Peekay SPA” are to Peekay SPA, LLC, a Delaware limited liability company and the wholly-owned subsidiary of Peekay Acquisition; · “Peekay” are to Peekay, Inc., a Washington corporation and wholly-owned subsidiary of Peekay SPA; · “Conrev” are to Conrev, Inc., a Washington corporation and wholly-owned subsidiary of Peekay; · “Condom Revolution” are to Condom Revolution, Inc., a California corporation and wholly-owned subsidiary of Conrev; · “Charter Smith” are to Charter Smith Sanhueza Retail, Inc., a California corporation and wholly-owned subsidiary of Conrev; · “Christals Stores” are to the following entities which each operate one store: ZJ Gifts F-2, L.L.C, ZJ Gifts F-3, L.L.C, ZJ Gifts F-4, L.L.C, ZJ Gifts F-5, L.L.C, ZJ Gifts F-6, L.L.C, ZJ Gifts I-1, L.L.C, ZJ Gifts M-1, L.L.C, ZJ Gifts M-2, L.L.C, and ZJ Gifts M-3, L.L.C. · “SEC” are to the Securities and Exchange Commission; · “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · “Securities Act” re to the Securities Act of 1933, as amended; · “U.S. dollars,” “dollars” and “$” are to the legal currency of the United States. 11 Overview Based on our management’s belief and experience in the industry, we believe we are a leading retailer of lingerie, sexual health and wellness products. Our company was founded in 1981 in Auburn, WA by a mother and daughter team with a focus on creating a comfortable and inviting store environment catering to women and couples. We are dedicated to creating both a place and attitude of acceptance and education for our customers. Today, our company is a leader in changing the perception of sexual wellness throughout the United States with 48 locations across six states. Our stores offer a broad selection of lingerie, sexual health and wellness products and accessories. We offer over 5,000 stock keeping units, or SKUs. We strive to create a visually inspiring environment at our stores and employ highly trained, knowledgeable sales staff, which ensures that our customers leave our stores enlightened by new information, great ideas and fun products. Our mission is to provide a warm and welcoming retail environment for individuals and couples to explore sexual wellness. Principal Factors Affecting our Financial Performance Our operating results are primarily affected by the following factors: · Current economic conditions and their impact on customer spending levels; · Our current leverage ratio and minimum liquidity and our ability to continue to obtain waivers from our lenders as needed or to refinance our existing indebtedness. · Competition; · Effectiveness of our customer acquisition and retention marketing programs; · The sourcing and introduction of new products and brands; · Maintenance and/or enhancement of our current vendor relationships and product margins; · Our ability to respond on a timely basis to changes in consumer preferences and/or the marketplace; · The location, timing and number of new stores; and · Our ability to increase traffic, conversion and the average ticket value in our existing stores. Our business is also impacted by certain covenants contained in our senior financing agreements. We have sought and obtained four waivers of the leverage ratio and/or minimum liquidity covenants. However, our continued ability to obtain waivers from our lenders as needed, or to refinance our existing indebtedness, could have a material impact on our operations. 12 Results of Operations Comparison of Three Months Ended June 30, 2015 and 2014 The following table sets forth key components of our results of operations for the three months ended June 30, 2015 and 2014. Three Months EndedJune 30, 2015 Three Months EndedJune 30, 2014 Amount (in thousands) Percentage of Revenue Amount (in thousands) Percentage of Revenue Net revenue $ 9,498 100.0 $ 8,925 100.0 Cost of goods sold 3,486 36.7 2,996 33.6 Gross profit 6,012 63.3 5,929 66.4 Selling, general & administrative expense 5,357 56.4 5,092 57.0 Depreciation and amortization 779 8.2 517 5.8 Operating income (loss) (124 ) (1.3 ) 320 3.6 Interest expense and other 1,663 17.5 1,661 18.6 Income tax expense - Net loss $ (1,787 ) (18.8 ) $ (1,341 ) (15.0 ) Net revenue. For the three months ended June 30, 2015, net revenue increased $0.6 million, or 6.4%, to $9.5 million, as compared to the same period in 2014. Our same store sales increased $0.5 million, or 5.3%, to $9.1 million, for the three months ended June 30, 2015 as compared to the same period in 2014. For the purpose of calculating our same store sales metrics, we compare the current period sales for stores open for 14months or longer as of the last day of a month with the sales for these stores for the comparable period in the prior fiscal year Gross profit. Gross profit for the three months ended June 30, 2015 was $6.0 million, an increase of $0.1 million or 1.4% over the same period in 2014. Gross profit, expressed as a percentage of net revenue, declined 310 basis points from 66.4% for the three months ended June 30, 2014 to 63.3% for the three months ended June 30, 2015, due to changes in product assortment associated with our revised media strategy, a reduction in the number of products in our private label program, and higher discounting and promotional activities in our new stores. Selling, general and administrative expense. For the three months ended June 30, 2015, selling, general and administrative expenses totaled $5.4 million, an increase of $0.3 million over the same period in 2014. The increase includes operating expenses for the six new stores opened in 2014 and 2015, which totaled $0.6 million during the three months ended June 30, 2015, an increase of $0.3 million over 2014. We also increased our spend on advertising, marketing and merchandising materials during the second quarter of 2015 to promote our brand and capitalize on the 50 Shades of Gray movie and DVD release. General and administrative employee costs for the three months ended June 30, 2015 were flat as compared to the same period in 2014. 13 Depreciation and amortization. Depreciation and amortization for the three months ended June 30, 2015 was $0.8 million, $0.3 million higher than for the same period in 2014, primarily due to increased depreciation associated with new store construction in 2014 and 2015, and an increase in the amortization of fees associated with our senior credit facility. Interest and tax expense. Interest expense for the three months ended June 30, 2015 and 2014 was $1.7 million in both years . No measurable income tax expense was recognized for the three months ended June 30, 2015 or 2014. Net loss. As a result of the foregoing, the net loss for the three months ended June 30, 2015 was $1.8 million as compared to a loss $1.3 million for the same period in 2014. Comparison of Six Months Ended June 30, 2015 and 2014 The following table sets forth key components of our results of operations for thesix months ended June 30, 2015 and 2014. SixMonths EndedJune 30, 2015 SixMonths EndedJune 30, 2014 Amount (in thousands) Percentage of Revenue Amount (in thousands) Percentage of Revenue Net revenue $ 21,203 100.0 $ 20,029 100.0 Cost of goods sold 7,595 35.8 6,834 34.1 Gross profit 13,608 64.2 13,195 65.9 Selling, general & administrative expense 10,993 51.9 10,349 51.7 Depreciation and amortization 1,546 7.3 979 4.9 Operating income 1,069 5.0 1,867 9.3 Interest expense and other 3,295 15.5 3,297 16.4 Income tax expense 47 0.2 - - Net loss $ (2,273 ) (10.7 ) $ (1,430 ) (7.1 ) Net revenue. For the six months ended June 30, 2015, net revenue increased $1.2 million, or 5.9% to $21.2 million, as compared to the same period in 2014. Our same store sales increased $0.9 million, or 4.5%, to $20.3 million, for the six months ended June 30, 2015 as compared to the same period in 2014. For the purpose of calculating our same store sales metrics, we compare the current period sales for stores open for 14months or longer as of the last day of a month with the sales for these stores for the comparable period in the prior fiscal year. During fiscal year 2014 and the first six months of 2015, we opened six new stores. Revenue generated by these stores increased by $0.5 million or 182% for the six months ended June 30, 2015, as compared to the same period in 2014. Gross profit. Gross profit for the six months ended June 30, 2015 was $13.6 million, an increase of $0.4 million or 3.1% over the same period in 2014. Gross profit, expressed as a percentage of net revenue, declined 170 basis points from 65.9% for the six months ended June 30, 2014 to 64.2% for the six months ended June 30, 2015, due to changes in product assortment associated with our revised media strategy, a reduction in the number of products in our private label program, and higher discounting and promotional activities in our new stores. 14 Selling, general and administrative expense. For the six months ended June 30, 2015, selling, general and administrative expenses totaled $11 million, an increase of $0.6 million over the same period in 2014. The increase includes operating expenses for the six new stores opened in 2014 and 2015, which totaled $0.6 million during the six months ended June 30, 2015, an increase of $0.3 million over 2014. We also increased our spend on advertising, marketing and merchandising materials by $0.4 million during the first six months of 2015 to promote our Valentine’s Day business and capitalize on the 50 Shades of Gray movie release. General and administrative employee costs for the six months ended June 30, 2015 were flat as compared to the same period in 2014. Depreciation and amortization. Depreciation and amortization for the six months ended June 30, 2015 was $1.5 million, $0.6 million higher than for the same period in 2014, primarily due to increased depreciation associated with new store construction in 2014 and 2015, and an increase in the amortization of fees associated with our senior credit facility. Interest and tax expense. Interest expense for the six months ended June 30, 2015 and 2014 was $3.3 million in both periods. No measurable income tax expense was recognized for the six months ended June 30, 2015 or 2014. Net loss. As a result of the foregoing, the net loss for the six months ended June 30, 2015 was $2.3 million, as compared to $1.4 million for the same period in 2014. Liquidity and Capital Resources As of June 30, 2015, we had cash and cash equivalents of $0.5 million. The following table provides a summary of our net cash flows from operating, investing, and financing activities. Cash Flow Six Months Ended June 30, 2015 2014 Net cash (used) in operating activities $ (591,809 ) $ (893,515 ) Net cash used in investing activities (110,236 ) (528,703 ) Net cash provided by financing activities 105,472 126,080 Net (decrease) in cash and cash equivalents (596,573 ) (1,296,138 ) Cash and cash equivalents at beginning of the year 1,126,887 3,308,498 Cash and cash equivalent at end of the year $ 530,314 $ 2,012,360 Operating activities. Operating activities consist of net income, adjusted for certain non-cash items, including depreciation and amortization, and the effect of changes in working capital. During the six months ended June 30, 2015, we used $0.6 million in cash from operating activities, to fund an operating cash loss of $0.7 million. During the same period in 2014, we used $0.9 million in cash from operating activities, primarily to fund an operating cash loss of $0.5 million and a reduction in accounts payable and accrued expenses of $0.5 million. Investing activities. We have used cash primarily to make acquisitions, and to remodel and build new stores. During the six months ended June 30, 2015, we used $0.1 million for leasehold improvements and equipment for our new store in Valencia, California. During the same period in 2014, we used $0.5 million for new store construction, remodels, and equipment purchases. Financing activities. During the six months ended June 30, 2015 and 2014, we neither used nor generated cash from financing activities. 15 Loan Commitments As of June 30, 2015, the amount, maturity date and term of each of our notes payable are as follows: Notes Payable Amount* Maturity Date Interest Rate Duration Tranche A Term Loan $ 27.0 million December 27, 2015 12% 3 years Tranche B Term Loan $ 11.2 million December 27, 2015 15% 3 years Christals Seller Notes $ 3.4 million January 9, 2017 12% 4.25 years Peekay Seller Notes $ 9.3 million December 31, 2016 9% on $6 million and12% on $3.3 million 4 years During the year ended December 31, 2014, we obtained three covenant waivers through Amendments to the Financing Agreements dated March 31, 2014, September 30, 2014 and December 31, 2014, which cover covenant requirements through April 30, 2015. The Company agreed to pay waiver fees totaling $955,398. A total of $191,080 in fees was paid in cash during 2014; $573,239 and $95,540 was paid in cash to the lenders on February 20, 2015 and March 31, 2015, respectively. The remaining $95,540 is due at loanmaturity. We obtained a fourth covenant waiver to the Financing Agreement under the Fourth Amendment to the Financing Agreement, dated June 30, 2015, for the period ending June 30, 2015. Among other things, the Financing Agreement required: · that we maintain a certain leverage ratio for each period of four fiscal quarters ending on June 30, 2015 and September 30, 2015; and · that we have liquidity of at least $1,500,000 at all times from June 30, 2015 through September 30, 2015 (the “Financial Covenants”). Pursuant to the Fourth Amendment, the lenders consented to, and waived any event of default relating to noncompliance with, the Financial Covenants, through September 30, 2015, subject to the following provisions: (1) if any of our or other borrowers’ or guarantors’ Obligations (as defined in the Financing Agreement) remain outstanding as of November 15, 2015, then we and they must satisfy ○ the original leverage ratio requirement under the Financing Agreement for the period of four fiscal quarters ending September 30, 2015 as set forth in Section 7.03(a) of the Financing Agreement, and ○ the liquidity test at the end of the fiscal quarter ending September 30, 2015 as set forth in Section 7.03(b) of the Financing Agreement; and (2) we and the other borrowers and guarantors may not make certain Permitted Management Fee (as defined in the Financing Agreement) payments until the Financial Covenants have been satisfied and all Obligations of our Company and the other borrowers and guarantors and Commitments (as defined in the Financing Agreement) have been satisfied or terminated, but such Permitted Management Fees shall continue to accrue; and (3) we agreed to pay to the Administrative Agent (as defined in the Financing Agreement) an exit fee (the “Exit Fee”), for the account of each consenting lender, in an amount equal to the sum of 0.25% of the aggregate principal amount of the outstanding loans of such consenting lender, calculated on each of (i) the 15th day of July 2015 and the 15th day of each calendar month thereafter (if any Obligations remain outstanding on such day), and (ii) the last day of July and the last day of each calendar month thereafter (if any Obligations remain outstanding on such day). The Exit Fee is nonrefundable and deemed fully earned as of the 15th day and last day of each calendar month for the Exit Fee that accrues on such day and until paid shall constitute “Obligations” that are secured by “Collateral” (as defined in the Financing Agreement). The Exit Fee is due on the earlier to occur of (A) the Final Maturity Date (as defined in the Financing Agreement) and (B) the date which all of the other Obligations are repaid or required to be repaid in full in cash. We expect that we will need additional covenant waivers in future periods. There can be no assurance that we will be able to obtain these or other waivers, or that we will continue to be in compliance with the terms and conditions of our debt agreements. 16 Obligations Under Material Contracts Except with respect to the loan obligations disclosed above, and the minimum amounts due under various lease arrangements for our stores, corporate headquarter and warehouse (which are more fully described in Note 5 of the Condensed Notes to the Consolidated Financial Statements contained herein), we have no material obligations to pay cash or deliver cash to any other party. Impact of Inflation and Changing Prices Although we do not believe that inflation has had a material impact on our financial position or results of operations to date, a high rate of inflation in the future could have an adverse effect on our ability to maintain current levels of gross profit and could result in an increase in operating expenses, as a percentage of revenue, if we cannot increase our retail prices to cover these increased costs. In addition, inflation could materially increase the interest rates that we are able to obtain, if we were to refinance our debt or increase our borrowings. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity or capital expenditures or capital resources that is material to an investor in our securities. Seasonality Our business is subject to seasonal fluctuation. Significant portions of our net sales and profits are realized during the fourth quarter of the fiscal year due to the holiday selling season. To a lesser extent, our business is also affected by Valentine’s Day. Any decrease in sales during these higher sales volume periods could have an adverse effect on our business, financial condition, or operating results for the entire fiscal year. Our quarterly results of operations have varied in the past and are likely to do so again in the future. As such, we believe that period-to-period comparisons of our results of operations should not be relied upon as an indication of our future performance. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported, including the notes thereto, and related disclosures of commitments and contingencies, if any. We have identified certain accounting policies that are significant to the preparation of our financial statements. These accounting policies are important for an understanding of our financial condition and results of operation. Critical accounting policies are those that are most important to the portrayal of our financial conditions and results of operations and require management’s difficult, subjective, or complex judgment, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Certain accounting estimates are particularly sensitive because of their significance to financial statements and because of the possibility that future events affecting the estimate may differ significantly from management’s current judgments. We believe the following critical accounting policies involve the most significant estimates and judgments used in the preparation of our financial statements: Inventory Inventory consists of merchandise acquired for resale and is valued at the lower of cost or market, with cost determined on a FIFO basis, and includes costs to purchase and distribute the goods, net of any markdowns or volume discounts. We maintain reserves for potential obsolescence and shrinkage. 17 Vendor Allowances We receive allowances from vendors in the normal course of business, including markdown allowances, purchase volume discounts and rebates, and other merchandise credits. Vendor allowances are recorded as a reduction of the vendor’s product cost and are recognized in cost of sales as the product is sold. Fair Value of Financial Instruments Our management believes the carrying amounts of cash and cash equivalents, accounts receivable, and accounts payable and accrued expenses approximate fair value due to their short maturity. Long-Lived Assets Property and equipment are stated at cost. Maintenance and repair costs are charged to expense as incurred. Depreciation is provided using the straight-line method with estimated useful lives as indicate below: Furniture and equipment 7 years Software 3 years Computer equipment 5 years Leasehold improvements 15 years Leasehold improvements are amortized using the straight-line method over the lesser of the estimated useful lives of the related assets or the leases term, and this amortization is included in depreciation. Impairment of Long-Lived Assets We review long-lived assets, including property and equipment, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable based on undiscounted cash flows. If long-lived assets are impaired, an impairment loss is recognized and is measured as the amount by which the carrying value exceeds the estimated fair value of the assets. The estimation of future undiscounted cash flows from operating activities requires significant estimates of factors that include future sales growth and gross margin performance. Management believes they have appropriately determined future cash flows and operating performance; however, should actual results differ from those expected, additional impairment may be required. No significant impairment charges have been recognized in fiscal 2015 or 2014. Goodwill Goodwill represents the excess of cost over the fair value of net assets acquired using acquisition accounting and is not amortized. Under FASB ASC 350, Intangibles - Goodwill and Other (“ASC 350”), goodwill and indefinite-lived intangible assets are reviewed at least annually for impairment. Acquired intangible assets with definite lives are amortized over their individual useful lives. 18 On at least an annual basis, management assesses whether there has been any impairment in the value of goodwill by first comparing the fair value to the net carrying value. If the carrying value exceeds its estimated fair value, a second step is performed to compute the amount of the impairment. An impairment loss is recognized if the implied fair value of the asset being tested is less than its carrying value. In this event, the asset is written down accordingly. The fair values of goodwill impairment testing are determined using valuation techniques based on estimates, judgments and assumptions management believes are appropriate in the circumstances. Finance Costs, Net We are a party to debt agreements that contain non-interest fees and expenses, such as underwriting and covenant waiver fees. These fees are accrued as incurred and amortized over the life of the financing agreement. Revenue Recognition We derive revenues from sale of merchandise and upon the following: (1) there is persuasive evidence that an arrangement exists; (2) delivery has occurred or services have been rendered, (3) the seller's price to the buyer is fixed or determinable, and (4) collectability is reasonably assured. Cost of Goods Sold Cost of goods sold consists primarily of the merchandise cost of products sold, including inbound freight, duties and packaging. Recent Accounting Pronouncements See Note 2 to our unaudited consolidated financial statements included elsewhere in this report. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 19 ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act). Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As required by Rule 13a-15(e) of the Exchange Act, our management has carried out an evaluation, with the participation and under the supervision of our Chief Executive Officer, Ms. Lisa Berman, and Chief Financial Officer, Ms. Janet Mathews, of the effectiveness of the design and operation of our disclosure controls and procedures, as of June 30, 2015. Based upon, and as of the date of this evaluation, Mmes. Berman and Mathews determined that, because of the material weaknesses described in Item 9A “Controls and Procedures” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2014, which we are still in the process of remediating as of June 30, 2015, our disclosure controls and procedures were not effective. Investors are directed to Item 9A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2014 for the description of these weaknesses. Changes in Internal Control Over Financial Reporting We regularly review our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment. Changes may include such activities as implementing new, more efficient systems, consolidating activities, and migrating processes. During its evaluation of the effectiveness of internal control over financial reporting as of June 30, 2015, our management identified material weaknesses associated with separation of duties, internal control process documentation and testing of controls. As disclosed in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014, our management has identified the steps necessary to address the material weaknesses and will continue with the design and implementation of remedial procedures to address these weaknesses. Certain changes associated with the lack of separation of duties will not be implemented until we have restructured our debt and are able to hire the additional staff necessary to bring our Company into compliance. Other than in connection with the implementation of the remedial measures described above, there were no changes in our internal controls over financial reporting during the second quarter of fiscal 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 20 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these, or other matters, may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse affect on our business, financial condition or operating results. ITEM 1A. RISK FACTORS. Not applicable as we are a smaller reporting company. See, however, the risk factors contained in Item 1A of our annual report on Form 10-K for the fiscal year ended December 31, 2014 and our current report on Form 8-K/A, dated April 23, 2015, containing risk factors relating to Christals Acquisition and its subsidiaries in Item 1A thereof. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. We have not sold any equity securities during the second quarter of fiscal year 2015 that were not previously disclosed in a quarterly report on Form 10-Q or a current report on Form 8-K that was filed during the quarter. During the three-month period ended June 30, 2015, we did not repurchase any shares of our common stock. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. ITEM 5. OTHER INFORMATION. We have no information to disclose that was required to be in a report on Form 8-K during the second quarter of fiscal year 2015, but was not reported. There have been no material changes to the procedures by which security holders may recommend nominees to our board of directors. 21 ITEM 6. EXHIBITS. The following exhibits are filed with this report, except those indicated as having previously been filed with the SEC and are incorporated by reference to another report, registration statement or form. As to any stockholder of record requesting a copy of this report, we will furnish any exhibit indicated in the list below as filed with this report upon payment to us of our expenses in furnishing the information. Exhibit No. Description 31.1 Certifications of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certifications of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certifications of Principal Executive Officer and Principal Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Interactive data files pursuant to Rule 405 of Regulation S-T (furnished herewith). 22 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PEEKAY BOUTIQUES, INC. Date: August 17, 2015 By: /s/ Lisa Berman Name: Lisa Berman Title: Chief Executive Officer (Principal Executive Officer) By: /s/ Janet Mathews Name: Janet Mathews Title: Chief Financial Officer (Principal Financial and Accounting Officer) 23 EXHIBIT INDEX Exhibit No. Description 31.1 Certifications of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certifications of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certifications of Principal Executive Officer and Principal Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Interactive data files pursuant to Rule 405 of Regulation S-T (furnished herewith). 24
